Case 17-26535        Doc 54     Filed 04/04/19     Entered 04/04/19 13:40:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26535
         Helena Glass

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/05/2017.

         2) The plan was confirmed on 02/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/30/2018.

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $24,512.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26535      Doc 54       Filed 04/04/19    Entered 04/04/19 13:40:06                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $19,336.46
        Less amount refunded to debtor                            $6.40

 NET RECEIPTS:                                                                                  $19,330.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,959.87
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,098.31
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,058.18

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured       22,225.00     22,225.00        22,225.00       7,215.61     541.57
 ALLY FINANCIAL                 Unsecured     24,310.00     16,147.26        16,147.26            0.00       0.00
 APPLIED DATA FINANCE LLC       Unsecured         258.00      1,234.11         1,234.11           0.00       0.00
 AVANT INC                      Unsecured      3,470.00       3,696.30         3,696.30           0.00       0.00
 BECKET & LEE LLP               Unsecured         783.00        831.49           831.49           0.00       0.00
 CITIZENS BANK NA               Unsecured           0.00          0.00             0.00           0.00       0.00
 DEPARTMENT STORE NATIONAL BA   Unsecured      2,585.00       2,494.49         2,494.49           0.00       0.00
 FIFTH THIRD BANK               Unsecured     29,845.00     31,694.18        31,694.18            0.00       0.00
 FREEDOM MORTGAGE CORP          Secured             0.00          0.00             0.00           0.00       0.00
 FREEDOM MORTGAGE CORP          Secured             0.00          0.00             0.00           0.00       0.00
 GRANDE PARK COMMUNITY ASSOC    Secured             0.00          0.00             0.00           0.00       0.00
 GREEN VALLEY CASH              Unsecured         500.00        630.00           630.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured     26,090.00     45,695.85        45,695.85            0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      38,911.00     42,707.76        42,707.76       6,514.70        0.00
 NATIONAL CREDIT ADJUSTERS      Unsecured      2,000.00       3,537.44         3,537.44           0.00       0.00
 NATIONAL STUDENT LOAN PROGRA   Unsecured           0.00          0.00             0.00           0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00          0.00             0.00           0.00       0.00
 NICOR GAS                      Unsecured            NA       1,052.41         1,052.41           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      7,858.00       6,697.51         6,697.51           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      7,919.00       7,109.86         7,109.86           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         506.00        482.68           482.68           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         930.00      1,015.83         1,015.83           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      2,889.00       2,898.02         2,898.02           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         952.00      1,125.62         1,125.62           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      3,273.00       3,359.55         3,359.55           0.00       0.00
 UNCLE WARBUCKS                 Unsecured      2,094.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26535      Doc 54     Filed 04/04/19    Entered 04/04/19 13:40:06                Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal        Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid           Paid
 ZOCA LOANS                   Unsecured         500.00           NA           NA             0.00         0.00
 RADIANT CASH                 Unsecured         500.00           NA           NA             0.00         0.00
 REBL COMPANIES INC           Unsecured           1.00           NA           NA             0.00         0.00
 MAX LENDING                  Unsecured         500.00           NA           NA             0.00         0.00
 CP INVESTORS LLC             Unsecured         870.00           NA           NA             0.00         0.00
 LENDING CLUB CORP            Unsecured     11,000.00            NA           NA             0.00         0.00
 ARGON                        Unsecured      1,788.00            NA           NA             0.00         0.00
 BARCLAYS BANK DELAWARE       Unsecured         496.00           NA           NA             0.00         0.00
 CAPITAL BANK                 Unsecured         193.00           NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00               $0.00                   $0.00
       Mortgage Arrearage                                 $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                       $22,225.00           $7,215.61                 $541.57
       All Other Secured                                  $0.00               $0.00                   $0.00
 TOTAL SECURED:                                      $22,225.00           $7,215.61                 $541.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00               $0.00                   $0.00
        Domestic Support Ongoing                          $0.00               $0.00                   $0.00
        All Other Priority                           $42,707.76           $6,514.70                   $0.00
 TOTAL PRIORITY:                                     $42,707.76           $6,514.70                   $0.00

 GENERAL UNSECURED PAYMENTS:                        $129,702.60                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                         $5,058.18
        Disbursements to Creditors                        $14,271.88

 TOTAL DISBURSEMENTS :                                                                     $19,330.06




UST Form 101-13-FR-S (9/1/2009)
Case 17-26535        Doc 54      Filed 04/04/19     Entered 04/04/19 13:40:06            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
